—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated October 6, 1994, which, upon a fact-finding order of the same court, dated September 8, 1994, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth for 12 months. The appeal brings up for review the fact-finding order dated September 8, 1994.
Ordered that the order is affirmed, without costs or disbursements.
Viewed in the light most favorable to the presentment agency (cf., People v Williams, 84 NY2d 925; Matter of Jamal C., 186 AD2d 562), the evidence was legally sufficient to prove the appellant’s guilt of attempted assault in the third degree (see, Penal Law §§ 110.00, 120.00 [1]), and to disprove the defense of justification beyond a reasonable doubt (cf., People v *547Walker, 168 AD2d 983). Finally, the court’s determination was not against the weight of the evidence (cf., CPL 470.15 [5]). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.